Citation Nr: 0426593	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for calcaneal spur, 
left foot.

3.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 1968 
and from July 1969 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in September 2002.  The 
veteran testified at a personal hearing at the RO in April 
2003.  

The Board notes the RO also denied service connection for a 
right calcaneal spur in the above referenced March 2002 
rating decision.  The veteran completed an appeal with this 
denial.  In September 2003, the RO granted service connection 
for right calcaneal spur.  The issue is no longer in 
appellate status.  

The issues of entitlement to service connection for left foot 
calcaneal spur and for low back pain (claimed as bone spur) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

There is no current medical diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (d),(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
veteran was specifically informed of the requirements to 
establish service connection for PTSD and stressor 
information was solicited from him.  Moreover, when read in 
conjunction with each other, a letter dated in September 
2001, the July 2003 statement of the case, and the September 
2003 supplemental statement of the case, effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The September 2001 letter 
was provided prior to the original decision by the RO and was 
therefore timely.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The claims file includes available 
service medical records, reports of VA examinations, a 
medical record from a Vet Center and testimony and 
correspondence from the veteran.  The veteran did not 
identify any evidence in support of his claims which the RO 
failed to obtain.  The Board notes that the veteran was 
afforded appropriate VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).

Analysis

The service medical records are silent as to complaints of, 
diagnosis of or treatment for any mental problems.  Inservice 
examinations in July 1964, August 1971, March 1973, August 
1980, and January 1983 show that the veteran's psychiatric 
status was clinically evaluated as normal at those time.  The 
Board believes that these records of examination by trained 
medical personnel are persuasive evidence that no psychiatric 
disorder was manifested during the veteran's active duty 
service.  The Board also notes that there is no evidence of a 
psychosis within a year of discharge from service.  However, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The veteran's essential contention is that he suffers from 
PTSD related to service.  However, as hereinafter explained, 
there is no medical diagnosis of current PTSD.  

On VA examination in February 2002, the veteran reported that 
he was not wounded nor a prisoner of war.  He indicated that, 
during his first tour of duty in Vietnam, his unit was almost 
overran by the enemy but he did not know if he killed anyone.  
He only shot into the bush like everyone else.  He served as 
a cook and a mess sergeant.  During his second tour of duty 
in Vietnam, he was in food service again.  He reported that 
he was fired on by U.S. soldiers and was accidentally hit by 
a beehive round in the shirttail.  The round did not actually 
strike the veteran.  The impression from the examination was 
major depression.  

In May 2003, a Vet Center psychologist noted that the veteran 
reported that he served in the food service during his two 
tours of duty in Vietnam.  His combat trauma related to 
seeing body bags and being stationed near a morgue.  The 
noted diagnosis was recurrent severe major depressive 
disorder without psychotic features.  

The Board notes the veteran testified at a local RO hearing 
in April 2003 that he had never been diagnosed with PTSD.  

There has been no attempt by VA to verify the veteran's 
claimed in-service stressors.  The Board finds, however, that 
the weight of the evidence demonstrates that the veteran does 
not currently experience PTSD.  The examiners who evaluated 
the veteran's mental state noted some of the veteran's 
reported stressors and still did not diagnosis PTSD.  Even if 
the veteran's self-reported stressors were verified, service 
connection is not warranted without a competent diagnosis of 
the disability.  

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

The only evidence of record which demonstrates that the 
veteran currently has PTSD is the veteran's own allegations 
and testimony.  The veteran, however, is a layperson and, as 
such, is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His allegations 
as to the presence and etiology of PTSD are without probative 
value.  

In sum, service connection for PTSD is not warranted on the 
basis that there is no medical diagnosis of current PTSD.  
Moreover, although there is a current diagnosis of 
depression, the clear preponderance of the evidence is 
against a finding that this disorder was manifested during 
service or within a year of discharge from service.  
Moreover, there is no competent evidence that the depression 
is otherwise related to service.  Therefore, there is also no 
basis for finding that service connection is warranted for 
depression. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).  The Board acknowledges the 
veteran's service, but there is no basis for favorable action 
on his appeal.  Should a medical diagnosis of PTSD be given 
in the future, the veteran may always request that his claim 
be reopened.  


ORDER

Service connection for PTSD is not warranted.  To this 
extent, the appeal is denied.  


REMAND

With regard to the left calcaneal spur issue, the Board 
believes that the current medical evidence is equivocal and 
that additional VA examination is necessary to ascertain 
whether he suffers from such disability and, if so, whether 
it is related to service.  A February 2002 VA examiner 
appears to have reported a diagnosis of "bilateral foot pain 
problem."  The examiner went on to reference residuals of 
tendo-Achilles tendonitis and plantar fasciitis.  However, 
although a subsequent VA examination in July 2003 diagnosed a 
right foot calcaneum disorder, it is not clear whether that 
examiner also found any evidence of a left foot disorder.  
Further medical examination is therefore necessary. 

With regard to the low back issue, the veteran has claimed 
entitlement to service connection for low back pain claimed 
as a bone spur in the back.  A review of the service medical 
records reveals the veteran was treated once on active duty 
for low back strain in 1965.  There are no other service 
medical records referencing problems with the veteran's back 
until January 1983.  At that time, the veteran completed a 
Report of Medical History  wherein he indicated, in pertinent 
part, that he had or had had recurrent back pain.  Clinical 
evaluation of the veteran's back was normal at the time of 
discharge as demonstrated by the report of the retirement 
examination dated in January 1983.  

A February 2002 report of VA examination indicated that the 
veteran reported that he injured his back in approximately 
1968 but did not seek treatment until later in his military 
career.  He reported that he continued to have occasional 
problems with his back to the present.  The diagnosis from 
this examination was low back pain.  The examiner noted that 
past diagnosis included a spur, or degenerative change in the 
low back.  X-rays of the lumbosacral spine were to be 
conducted.  The subsequent X-ray of the lumbosacral spine was 
interpreted as revealing degenerative joint disease as the 
L5-S1 disc space appeared to be narrowed posteriorly.  There 
were also vertebral osteophytes at all levels as well as 
vascular calcification.  

The veteran testified at a local RO hearing that he injured 
his back in service as a result of parachute jumps and that 
subsequent to the original injury, he continued to have 
problems with his back.  

The Board finds a VA examination is required to determine the 
nature, extent and etiology of the low back pathology as 
there is evidence of back disability early on in the 
veteran's military career, some evidence that the veteran was 
complaining of back problems at the time of his discharge, a 
current diagnosis of degenerative joint disease in the lower 
back and the veteran's allegations of some continuity of 
symptomatology between the original injury and the current 
symptomatology.  

Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The RO should review the record take 
any necessary action to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

2.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
left foot calcaneal spur.  The claims 
folder must be made available to and 
reviewed by the examiner.  After 
reviewing the record and examining the 
veteran, the examiner should express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any left foot 
calcaneal spur disability is linked in 
any way to either of the veteran's 
periods of active duty service.  The 
examiner should provide a complete 
rationale for his/her conclusions.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any low back 
disability found on examination.  The 
claims folder must be made available to 
and reviewed by the examiner.  After 
reviewing the record and examining the 
veteran, the examiner should express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any low back 
disability was linked in any way to 
either of the veteran's periods of active 
duty service.  The examiner should 
provide a complete rationale for his/her 
conclusions.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
left foot calcaneal spur and for low back 
pain (claimed as bone spur in the back).  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



